MEMORANDUM DECISION
                                                                                    FILED
                                                                               Mar 31 2016, 8:13 am

Pursuant to Ind. Appellate Rule 65(D),                                              CLERK
                                                                                Indiana Supreme Court
this Memorandum Decision shall not be                                              Court of Appeals
                                                                                     and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Gregory F. Zoeller
Barkes, Kolbus, Rife & Shuler, LLP                       Attorney General of Indiana
Goshen, Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Gregory A. Taylor, Jr.,                                  March 31, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A05-1507-CR-1050
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Teresa L. Cataldo,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         20D03-1312-FB-00145



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A05-1507-CR-1050 | March 31, 2016            Page 1 of 8
                                          Case Summary
[1]   Gregory A. Taylor, Jr. (“Taylor”) appeals his conviction for Criminal

      Confinement, as a Class B felony.1 We affirm.



                                                   Issues
[2]   Taylor presents three issues for review:


                 I.       Whether there was sufficient evidence to support his
                          conviction;


                 II.      Whether his defense of involuntary intoxication precluded
                          his conviction; and


                 III.     Whether his sentence is inappropriate.


                                   Facts and Procedural History
[3]   During the evening of December 11, 2013, Taylor and his girlfriend, Amber

      Deford (“Deford”) were smoking synthetic marijuana in the room they rented

      from Shanna Gaume (“Gaume”). At some point, Taylor became agitated and

      began to blame Deford for an alleged debt owed by Taylor’s friend, Jimmy

      Curtis (“Curtis”). Taylor announced that he was moving out and threatened to

      burn down the houses of both Gaume and Curtis.




      1
          Ind. Code § 35-42-3-3.


      Court of Appeals of Indiana | Memorandum Decision 20A05-1507-CR-1050 | March 31, 2016   Page 2 of 8
[4]   Deford became frightened and attempted to leave. However, Taylor

      announced that Deford “was going no where” and he grabbed her legs. (Tr. at

      437.) Taylor found some prescription pills and began taking them “like an

      animal.” (Tr. at 429.) He also ingested something Deford called “Molly.” (Tr.

      at 429.) Concerned that Taylor had overdosed, Deford inquired about calling

      for help. Taylor struck Deford on her legs until she surrendered her cell phone.


[5]   Apparently in furtherance of his threat to burn down the house, Taylor began to

      throw bullets at or into a space heater. Deford was able to retrieve them. Also,

      Taylor doused toilet paper with a household cleaner, telling Deford that it was

      “extremely flammable.” (Tr. at 436.) He threw the paper into the space heater.

      Deford was able to retrieve some of it, despite Taylor pulling at her legs.


[6]   Meanwhile, Deford had managed to hide a utility knife under an air mattress.

      When Taylor noticed that his utility knife was missing, he held Deford down

      on the bed and held a second knife to her throat. Eventually, Deford was able

      to convince Taylor to let her leave and get some drugs from Curtis. Taylor

      walked Deford to the door, warning her that she must be back in one half hour

      or Taylor would “burn down the house.” (Tr. at 445.)


[7]   After Deford walked to Curtis’s house, they decided to call police. Taylor was

      arrested at Gaume’s house. A blood analysis revealed that Taylor had ingested

      methamphetamine and benzodiazepines. He was charged with, and a jury

      convicted him of, Criminal Confinement. Taylor was sentenced to twenty

      years imprisonment. He now appeals.


      Court of Appeals of Indiana | Memorandum Decision 20A05-1507-CR-1050 | March 31, 2016   Page 3 of 8
                                    Discussion and Decision
                                    Sufficiency of the Evidence
[8]    Deford testified that Taylor prevented her from leaving their rented room by

       threatening her, striking her, holding her down, and holding a knife to her

       throat. Taylor argues, however, that the State presented insufficient evidence to

       support his conviction because only Deford testified that she was confined

       without her consent and “no other witness can corroborate Deford’s testimony

       about what occurred in the room.” (Appellant’s Br. at 11.)


[9]    In order to convict Taylor of Criminal Confinement, as a Class B felony, 2 as

       charged, the State was required to establish beyond a reasonable doubt that

       Taylor knowingly or intentionally confined Deford, without Deford’s consent,

       and did so while armed with a deadly weapon, a knife. I.C. § 35-42-3-3; App.

       at 15.


[10]   When reviewing the sufficiency of the evidence needed to support a criminal

       conviction, we neither reweigh evidence nor judge witness credibility. Henley v.

       State, 881 N.E.2d 639, 652 (Ind. 2008). We consider only the evidence

       supporting the judgment and any reasonable inferences that can be drawn from

       such evidence. Id. We will affirm if there is substantial evidence of probative

       value such that a reasonable trier of fact could have concluded the defendant




       2
        The offense is now a Level 3 felony. We refer to the version of the statute in effect at the time of Taylor’s
       offense.

       Court of Appeals of Indiana | Memorandum Decision 20A05-1507-CR-1050 | March 31, 2016                Page 4 of 8
       was guilty beyond a reasonable doubt. Id. A conviction may be sustained on

       the uncorroborated testimony of a single witness. Bailey v. State, 979 N.E.2d
133, 135 (Ind. 2012).


[11]   However, under the incredible dubiosity rule, a reviewing court may impinge

       upon the responsibility of the jury to judge witness credibility when the court

       has confronted inherently improbable testimony or coerced, equivocal, wholly

       uncorroborated testimony of incredible dubiosity. Moore v. State, 27 N.E.3d
749, 755 (Ind. 2015). “[T]he application of this rule has been restricted to cases

       where there is a single testifying witness.” Id. at 757. In Moore, the Court found

       the rule inapplicable because, while there was only one eyewitness to the

       shooting, other witnesses’ testimonies “placed Moore at the scene” or provided

       other forms of corroboration. Id.


[12]   Here, Deford’s testimony was not equivocal. Also, multiple witnesses offered

       corroborative testimony. Officers testified that they had photographed bruises

       on Deford’s legs and had recovered a knife from Taylor’s person. Gaume

       testified that she heard “a lot of ruckus” coming from Taylor’s room on the

       night in question. (Tr. at 375.) Gaume’s son testified that he had gone upstairs

       and tried to find out what was happening, but Taylor would not let him talk to

       the then-crying Deford. The incredible dubiosity rule does not apply here. The

       State presented sufficient evidence to support Taylor’s conviction.




       Court of Appeals of Indiana | Memorandum Decision 20A05-1507-CR-1050 | March 31, 2016   Page 5 of 8
                                    Involuntary Intoxication
[13]   Taylor asserts that the jury could not properly have convicted him, because he

       established, by a preponderance of the evidence, a defense of involuntary

       intoxication pursuant to Indiana Code Section 35-41-3-5:

               It is a defense that the person who engaged in the prohibited
               conduct did so while he was intoxicated, only if the intoxication
               resulted from the introduction of a substance into his body: (1)
               without his consent; or (2) when he did not know that the
               substance might cause intoxication.


[14]   Taylor had given a statement to police, in which he claimed that, before he

       came home on December 11, 2013, Curtis had “shot him up” with an “oxy

       speed ball,” causing Taylor to “feel weird.” (Tr. at 542.) Taylor had, at the

       same time, insisted to police that he “never put his hands” on Deford. (Tr. at

       545.)


[15]   At Taylor’s trial, his police statement was read into evidence and Taylor

       obtained a jury instruction on involuntary intoxication. In closing argument,

       Taylor’s counsel suggested that “at least part” of Taylor’s story about

       involuntary ingestion of drugs had been corroborated by the finding of

       methamphetamine in his blood stream. (Tr. at 644.) Taylor did not testify.

       Primarily, his defense was that Deford was not credible.


[16]   To the extent that Taylor may be said to have interposed a defense of

       involuntary intoxication, it was within the province of the jury to disbelieve

       such evidence. See Lambert v. State, 516 N.E.2d 16, 19 (Ind. 1987) (stating that,

       Court of Appeals of Indiana | Memorandum Decision 20A05-1507-CR-1050 | March 31, 2016   Page 6 of 8
       because the jury acts as the determinant of witness credibility, the jury is free to

       disbelieve proffered evidence). Taylor’s conviction will not be set aside because

       the jury rejected an involuntary intoxication defense.


                                                  Sentence
[17]   Upon conviction of a Class B felony, Taylor was subject to a sentence of

       between six and twenty years, with an advisory sentence of ten years. I.C. § 35-

       50-2-5. He received the maximum sentence, which he claims is inappropriate.


[18]   Under Appellate Rule 7(B), this “Court may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” It is the defendant’s burden to persuade this court

       that his sentence ‘“has met th[e] inappropriateness standard of review.”’

       Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007) (quoting Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006)), clarified on reh’g, 875 N.E.2d 218 (Ind.

       2007). “[W]hether we regard a sentence as appropriate at the end of the day

       turns on our sense of the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).


[19]   The nature of Taylor’s offense is that he confined his girlfriend over an

       extended period of time. He alternately struck Deford, held her down, and held

       a knife to her throat. Deford sustained multiple bruises in the process. Taylor

       repeatedly threatened to burn down the house and appeared to be making

       Court of Appeals of Indiana | Memorandum Decision 20A05-1507-CR-1050 | March 31, 2016   Page 7 of 8
       efforts to do so. Taylor allowed Deford to leave only when she persuaded him

       that she would procure drugs. Even then, he walked her to the door and

       instructed that she had a very short time frame in which to return and prevent

       the burning of the residence – where at least one other tenant was then present.


[20]   As for Taylor’s character, he has seven prior felony convictions and three

       misdemeanor convictions. He has had probation revoked on five occasions.

       He was on parole at the time he committed the instant crime.


[21]   Having reviewed the matter, we conclude that the trial court did not impose an

       inappropriate sentence under Appellate Rule 7(B), and the sentence does not

       warrant appellate revision. Accordingly, we decline to disturb the sentence

       imposed by the trial court.



                                               Conclusion
[22]   Taylor’s conviction is supported by sufficient evidence. The jury was not

       obliged to accept evidence of involuntary intoxication. Taylor’s twenty-year

       sentence is not inappropriate.


[23]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A05-1507-CR-1050 | March 31, 2016   Page 8 of 8